Donlon, Judge:
I arrive at the same result as my colleagues. However, I desire to disassociate myself from so much of the principal opinion as might give significant probative value to evidence *564that there was a mutual understanding between Gilbert & Co., in Canada, and Hospitaline, Inc., in the United States, that certain orders for this merchandise placed by Gilbert in Japan were agreed by them as destined for the United States.
The basis of appraisement is export value. That, obviously, relates to value predicated on sales or offers for sale, by an exporter in Japan for export to the United States. The test of such value requires some proof of sales, or offers, by a seller in Japan for export to the United States. What the buyer knew, or intended, is not primary evidence of what was in the seller’s mind.
Chief Judge Oliver, in the Duche case, cited in the principal opinion, pointed out that the record there showed “such or similar merchandise was also freely sold or offered for sale [in Morocco] for exportation to the United States.” The intention of the British and American parties relative to their purchases appears to be an ancillary, rather than the chief, ground of the Duche decision.
Here, likewise, we have unrebutted proofs, albeit slight, that similar merchandise, if not such merchandise, was sold in Japan for export to the United States. This proof, buttressed by the course of events relative to the involved merchandise, brings us within the rationale of the Duche decision as to country of export, and the parties have stipulated what the amount of the Japanese export value is.
For the reasons stated, I join my colleagues in affirming the decision below.